Denied and Opinion Filed November 21, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01373-CV

                                 IN RE LOUISE KING, Relator

                  Original Proceeding from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-08-4995

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate its order denying relator’s motion to transfer the case and, alternatively, to vacate the order

compelling the case to arbitration and vacate the arbitrator’s pretrial orders.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). It is generally inappropriate to grant

mandamus review of orders compelling arbitration, and parties who believe they are being

erroneously compelled to arbitrate when they have not agreed to arbitration have an adequate

remedy by appeal after final judgment. In re Adelphi Group, Ltd., No. 05-16-01060-CV, 2016 WL
5266655, at *1 (Tex. App.—Dallas Sept. 22, 2016, orig. proceeding) (citing In re Gulf Expl., LLC,

289 S.W.3d 836, 842 & n. 33 (Tex. 2009)). The parties in this case did not agree to arbitrate.

Because the parties have an adequate remedy by appeal, relator is not entitled to mandamus relief.
We must deny a petition for mandamus when the relator is not entitled to relief. TEX. R. APP. P.

52.8(a). Accordingly, we deny relator’s petition for writ of mandamus.




                                                 /Jason Boatright/
                                                 JASON BOATRIGHT
                                                 JUSTICE




181373F.P05




                                              –2–